DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12-1-2020.
Applicant's election with traverse of the paragraph 1 restriction is not found persuasive because claims 1 and 28 claim different structural limitations thereby creating two-way distinctness and a search burden as explained in the previous Office action.
With the paragraph 2 (species) restriction, Applicant arguments directed towards A-E are persuasive in that listed species A-E are not separate species.  The confusion came in due to the reference labels all being different in the Figures.  However, they are not persuasive with the remaining species however, the species restriction with regards to claims 1-27 is withdrawn in light of the current state of claim 1.  
It is noted that M.P.E.P. 806.04(f) Restriction Between Mutually Exclusive Species discloses:
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.  Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
The Figures are replete with structures having more than one reference number and then the specification goes back-and-forth in using the different numbers.  Each structure should have a single number to prevent confusion.  Just because a number is in Figure 6 does not mean it has to start with a 6.  The blade mount assemblies need to be 102 in each Figure.  In the most recent response, Applicant successfully argues that Species A-E are all the same structure.  If they are all the same structure, they should have the same 
Reference characters "102" (paragraph [0005]), “601” (paragraph [0006]), and "602" (paragraph [0005]) have both been used to designate a mounting assembly.
Reference characters "603" (paragraph [0005]), "201-204" (paragraph [0005]), and “701” (paragraph [0008]) have been used to designate a hinge.
Reference characters "101" (paragraph [0005]), “404, 405” (paragraph [0007]), (“501, 502” (paragraph with no number) and “604-606” (paragraph [0005] and [0006]) have both been used to designate a cartridge.
Reference characters "105, 106" (paragraph [0005]), “406, 407” (paragraph [0008]), “702” (paragraph [0008]), and “609, 610” (paragraph [0005] and [0006]) have both been used to designate a handle.
Reference characters "801, 804" (paragraph with no number) and “1202, 1203” (paragraph with no number) have both been used to designate outer pins.
Reference characters "601" (paragraph with no number) and “706” (paragraph with no number) have both been used to designate a clip mechanism.
Reference characters "401-403" (paragraph [0007]) and “1103, 1104” (paragraph [0008]) have both been used to designate blade assemblies.
The rest of the specification should be reviewed for any occurrences that the Examiner may have missed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
The specification is replete with designating a number with a name and then later in the specification calling that same number by a different name.  All names must remain consistent through the Detailed Description.  
Reference characters “102, 602” has been used to designate both at least one blade mounting assembly (paragraph [0005]), a plurality of blade mounting assembly backs (paragraph [0005]), and at least one blade mounting assembly component (paragraph [0006]).  602 is also a mounting strip of razor blades in paragraph [0009]).
Reference characters “601” has been used to designate both at least one mechanical attachment mechanism (paragraph [0005]), a blade mounting assembly (paragraph [0006]), and a clip mechanism (paragraph with no number).
The rest of the specification should be reviewed for any occurrences that the Examiner may have missed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 6, items 607 and 608.
In Figure 7, item 707.
In Figure 10, item 1001.
The rest of the specification should be reviewed for any occurrences that the Examiner may have missed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Figure 3, item 302 is to represent a curved shape but Figure 3 or any other Figure does not show a curve of any kind.
The terms “blade cartridges” “blade assemblies” are unclear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The orientation sensor, of claim 27;
Light emitting device, of claim 27;
Microcontroller connected to the sensor and light emitting device, of claim 27; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprised”.
The disclosure is objected to because of the following informalities:
As disclosed above, the Figures and specification use different numbers for the same structures and then different names for some of these numbers.  The specification also uses one number and then in the next sentence uses another number for the same structure.  This is very confusing.  All like structures in all of the Figures must have the same number to prevent this confusion.  All names must remain consistent through the specification to prevent this confusion.
The paragraph in-between paragraphs [0006] and [0007] does not have a paragraph number.
It is unclear if the blade cartridge is the same or a different structure than the blade assembly.  Is the cartridge a part of the blade assembly or is the blade assembly the same structure as the hinge?  A blade cartridge is called a blade cartridge because it houses blades.  It is unclear why the assembly is a blade assembly?  This name is confusing.  Basically, it is .    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 27, what structure represents the sensor, emitting device, and the microcontroller?  The specification has not provide any insight on how the device comprises these structures or what structure each of the sensor, emitting device, and the microcontroller is made up of.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 3, the phrase “a first assembly” is unclear.  As written, this limitation does not reference back to the previously disclosed “at least two blade mounting assemblies and is in addition to the at least two mounting assemblies.  The phrase should be replaced with “a first one of the at least two blade mounting assemblies”.  Claim 1 line 4 has the same issue with the phrase “a second assembly”.
With regards to claim 1 lines 3 and 4, both occurrences of the phrase “assembly comprising the set” is unclear.  Earlier, the set is the at least two blade assemblies.  How can one assembly comprise the set when the set is both assemblies?
With regards to claims 1 and 16, the phrases “their” and “its” are unclear.  These phrases need to be replaced with the structure name they are referencing for clarity.
With regards to claim 1 lines 5-6, the phrase “said set…being further comprised of a first and second exterior ends” are unclear.  It is unclear if these ends represent the same or different structures than the first and second end of the mounting assemblies.  As written, each assembly has first and second ends and then the set has additional first and second exterior ends.  Using Applicant’s Figure 1, if 107 and 108 are the exterior ends, the exterior mounting assemblies would each have a first end connected to the interior mounting assembly but what structure represents the second end as 
With regards to claim 1 lines 9-10, the phrase “when in use” is unclear.  The cartridges can be attached when not in use.  It is unclear what this phrase is trying to further limit.
With regards to claim 1 lines 9-10, as written, each mounting assembly has an attachment mechanism for attaching at least two cartridges which is not supported.  Each attachment mechanism only attaches to one cartridge.  Lines 9-10 need to be amended so that it is clear each attachment mechanism only attaches to one cartridge.  Also, as written, the cartridges are not positively claimed which is proper if this was the intention.  If the intent was to positively claim the cartridges, the claim must be amended to do so.
With regards to claim 2, as written, the device has first and second assemblies from claim 1 and, in addition, first, second, and this assemblies in claim 2 giving the device 5 assemblies which is not supported.  The assembly limitation needs to further limit what has already been disclosed in claim 1.  As written, the claim 2 first, second, and third assemblies do not have first and second ends like the assemblies of claim 1.
With regards to claim 2, as written, the first and second hinge are in addition to the claim 1 hinge giving the device 3 hinges between assemblies which is not 
With regards to claim 5, any plane that can be drawn through the assemblies is a plane of the mounting assemblies making the limitation indefinite because the limitation can be different each time.  The plane needs to be better defined so it is clear what can and cannot be the plane.  All limitation dependent there from are also indefinite.  Claims 7, 12, and 14 have the same issue.
Claim 6 recites the limitations "the range", “the normal line” and “the longitudinal axis of the device”.  There is insufficient antecedent basis for these limitations in the claim.  The longitudinal axis has only been previously defined with regards to the assemblies and not the device. 
With regards to claim 6, it is unclear what defines the normal line.
With regards to claim 7, the phrase “a first and second neighboring mounting assembly comprising the set” is unclear.  As written, the neighboring mounting assemblies are in addition to the first and second assemblies disclosed in claim 1 giving the device four assemblies which is not supported.  How is the set comprised by the assemblies?
With regards to claim 7, it is unclear what defines the flexible connecting material and how does it comprise the hinge?  The connecting piece would be comprised by the hinge as are the sides.
Claim 8 recites the limitations "the hinge sides”.  There is insufficient antecedent basis for this limitation in the claim.  The sides are introduced in claim 7 and claim 8 depends from claim 5.

Claim 9 recites the limitations "the longitudinal axis of the device”.  There is insufficient antecedent basis for this limitation in the claim.  The longitudinal axis has only been previously defined with regards to the assemblies and not the device.
Claim 10 recites the limitations "the distance” and “the center”.  There is insufficient antecedent basis for these limitations in the claim.
With regards to claim 10, it is unclear what defines the distance.  As written a single distance is from both handles to both exterior ends.  It is believe that one distance is from one handle to one end and another distance is from the other handle to the other end.
Claim 10 recites the limitations "the plane” and “the two exterior end points”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the plane”.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 12, does each pin have two exterior end points or does one pin have one point?
With regards to claim 12, it is unclear which blade assembly is being reference or if the intent was to disclose each of the blade assemblies has these structures.
With regards to claim 12, the pivoting of the cartridge is unclear in that it appears to be further limiting structure that is not positively claimed and if the cartridges were positively claimed, it would be unclear which of the cartridges were being referenced since claim 1 introduces more than one.

With regards to claim 13, claim 1 discloses the assemblies comprise the attachment mechanism.  In order for the assemblies to comprise the mechanism, an integral relationship would be inherent.  It is recommended that claim 13 be amended to explain their relationship beyond what is inherent.     
With regards to claim 14, it is unclear what is meant by “stand off the plane”.  A plane is imaginary.  How can the pins stand off an imaginary item?  Also, the phrase “there are two rows of pins” should be deleted.        
Claim 14 recites the limitation "the plane”, the “first row”, and “the second row”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the distance” and “the same blade mounting assembly”.  There is insufficient antecedent basis for these limitations in the claim.  The phrase “on the same blade mounting assembly” should be replaced with “on one of the blade assemblies”.
With regards to claim 16, it is unclear which of the assemblies is being referenced.  
Claim 16 is indefinite in that the cartridges are not positively claimed and the pivoting limitations are dependent upon the indefinite unclaimed cartridges.  The cartridges need to be positively claimed for claim 16.
Claim 16 is confusing in that one blade mounting assembly is being discussed plural cartridges.  One mounting assembly would only have a relationship with one cartridge.   

With regards to claim 16, what defines a nominal position and the plane of the unclaimed indefinite cartridges?
With regards to claim 17, as written, each mounting assemblies has at least two cartridges mounted thereon which is not supported.  One cartridge per assembly is what is supported.
Claim 18 recites the limitation "the width” and “the longitudinal axis”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the interior surface”.  There is insufficient antecedent basis for these limitations in the claim.
With regards to claim 19, the phrase “a face of blade edges” is unclear.  It is unclear if blades are being claimed here or not.  The blades should be comprised by the cartridge so that they protrude from a cartridge face.
Claim 20 recites the limitation "the gap” and “the neighboring ends”.  There is insufficient antecedent basis for these limitations in the claim.
With regards to claim 20, the phrase “neighboring blade cartridges” introduces more cartridge as the limitation does not reference back to the previously claimed cartridge limitation.  The phrase neighboring ones of the blade cartridges” properly references back to the cartridge limitation.  

Claims 21 and 22 should just disclose “the gap is about 3/8 of an inch” and “the gap is about half an inch” respectively.
Claim 23 recites the limitation "the dimensions” and “the face”.  There is insufficient antecedent basis for these limitations in the claim.
With regards to claim 23, it is unclear what can and cannot be considered the “dimensions”.
Claim 24 recites the limitation "the opposite side”, “the blade edge face”, “the snap function”, and “the razor cartridge”.  There is insufficient antecedent basis for these limitations in the claim.  The blade edge face is introduced in claim 19 and claim 24 depends from claim 17.  No other claims uses the name “razor” cartridge.
With regards to claim 24, what structure allows for the snap function to take place.  The cartridges do not have the ability to perform such a function.  The cartridge and the blade mounting assembly together perform the function. 
With regards to claim 24, the phrase “the razor cartridge” is unclear.  Assuming it is the same structure as a blade cartridge, it is unclear which one is being references.  The phrase should be replaced with “one of the blade cartridges”.
With regards to claim 25, it is unclear how the handles are connected to the set.  One handle is connected to one assembly.
With regards to claims 25 and 26, what structure defines the clip mechanism?  As written, the clip mechanism is in addition to the set and the handles which is not 
With regards to claims 27, what structure represents the sensor, emitting device, and the microcontroller?  The specification has not provide any insight on how the device comprises these structures or what structure each of the sensor, emitting device, and the microcontroller is made up of.        
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The hinges connecting the mounting assemblies with regards to the longitudinal axis in combination with the remaining limitation.  None of the prior art appears to have such features.
Claims
It is to be noted that claim 27 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 February 2021
/Jason Daniel Prone/Primary Examiner, Art Unit 3724